By the Court.
The two first points, taken by the counsel for the plaintiffs, being expressly waived, the only remaining question is, whether the certificate of the Justices, that notice was duly given, is conclusive. And we are of opinion that it was, they having jurisdiction of the subject matter. This was so decided,- in Agry v. Betts, 3 Fairf. 415, which is a case exactly in point. There is no inconsistency between that case and Knight v. Norton & al., 15 Maine R. 337. In the former, there was a foundation laid for the jurisdiction", in- the latter, it was otherwise.
Exceptions overruled„